Citation Nr: 1634613	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-03 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an effective date earlier than December 15, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a hearing in April 2016; and a transcript is of record.  


FINDINGS OF FACT

1.  The December 2004 and March 2007 rating decisions are final.  

2.  The Veteran filed a claim to reopen on December 15, 2010.  

3.  The Veteran met all eligibility criteria for the liberalized benefit of entitlement to service connection for PTSD on July 13, 2010, the effective date of a liberalizing law issued by VA.


CONCLUSION OF LAW

The criteria for an effective date of July 13, 2010, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.155, 3.114, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant is presumed to be seeking the maximum benefit available by law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  A claimant may choose; however, to limit the claim to a lesser benefit.  AB v. Brown, 6 Vet. App. at 39.  In light of the Board's decision to grant the earliest possible effective date for the grant of service connection for PTSD, no discussion of the VA's duties to notify and assist is necessary.  At the hearing, the Veteran and his representative stated that they were seeking an effective date for the grant of service connection that coincided with the July 13, 2010 effective date of a liberalizing VA regulation and indicated that this would satisfy the appeal.

Analysis

Unless otherwise provided, the effective date of an award of compensation a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Where a benefit is awarded pursuant to a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed within one year from the effective date of the VA issue at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  In order for a claimant to be entitled to a retroactive payment under this provision, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  These provisions are applicable to original and reopened claims as well as claims for increase.  Id.  

The Veteran filed an informal claim for entitlement to service connection for PTSD on March 25, 2004.  He reported several stressors that were, in essence, related to "fear unlike anything I had ever felt in my life".  

A March 2004 VA psychiatry treatment record shows that the Veteran was noted have PTSD secondary to his Vietnam experiences.  Other VA treatment records signed by VA physicians in 2004, show assessments of PTSD related to Vietnam experiences.

At the time of the Veteran's initial claim, service connection for PTSD required: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

In a December 2004 rating decision, the RO denied the claim of entitlement to service connection for PTSD.  The RO concluded that while the Veteran had a diagnosis of PTSD, there was no evidence of record that showed his PTSD was related to a verifiable stressor.  The Veteran was notified of this decision by way of a December 15, 2004, correspondence.  He did not appeal that decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, the decision became final.  

The Veteran filed a claim to reopen on August 9, 2006.  In a March 2007 rating decision, the RO declined to reopen the claim.  The RO concluded that the Veteran had not submitted new and material evidence.  He was notified of the decision in March 23, 2007.  He did not appeal that decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  Id.  Therefore, the decision became final.  

On July 13, 2010, VA published a final rule that amended its regulations governing service connection for PTSD by, eliminating the requirement for corroborating evidence that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  75 Fed. Reg. 39,843 (Jul. 13, 2010), 75 Fed. Reg. 41092 (Jul. 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010). 

The Veteran filed a claim to reopen on December 15, 2010.  A February 2011 VA examiner concluded that the Veteran's PTSD was a result of military combat experience.  In a June 2011 decision, the RO granted service connection for PTSD and assigned an effective date of December 15, 2010.  The RO noted that the evidence of record showed an in-service stressor, "fear of hostile military or terrorist activity," and a current diagnosis of PTSD rendered by a VA psychiatrist who medically related the PTSD to his in-service stressor.  

Analysis

The Veteran filed his claim to reopen within one year of the liberalization of 38 C.F.R. § 3.304.  The Veteran was continuously eligible for, and met all criteria for, service-connection from the date of the liberalizing VA law or issue.  38 C.F.R. § 3.114 (a).  The VA outpatient treatment records show that the Veteran had a diagnosis of PTSD.  The treatment records do not clearly document the specific Vietnam stressors, but the application shows that these consisted of fear of hostile military activity.  The "Vietnam events" reported in the treatment records would at least as likely as not been those reported on the claim for benefits.   Thus the Veteran met the criteria for service connection under the liberalized regulation at all times from the effective date of the change.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






						(CONTINUED ON NEXT PAGE)
ORDER

An earlier effective date of July 13, 2010, for service connection of PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


